Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Claims
The claims 1-24 are allowed.  Specifically, the independent Claims 1, 12 and 24 is allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 
Reasons for allowance
Regarding 101 rejection: Amended claims 1, 12 and 24 now explicitly includes a preprocessing step which “generating a simulation of the subterranean region using the processor to input the selected data set into the simulator module, the simulation including applications wherein the discrete fracture network data represents a subterranean region with one or more wells that present a lack of data” which is significantly more than abstract idea (both mathematical and mental) and  claim 1 satisfies the requirements of 35 U.S.C. §101. Accordingly, claims 2-11, 13-23 satisfy the requirements of 35 U.S.C. §101 at least due to their respective dependencies from claims 1 and 12.
Regarding prior art, Claims 1, 12 and 24. Though the prior arts teach, the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claims 1 and 12: “an EDFM formulation to the calibrated discrete fracture network data to produce model data; identifying fracture shortest paths between multiple points within the discrete fracture network data using the produced model data; performing a 
Claim 24:” an EDFM formulation to the calibrated P10, P50, and P90 scenario data to produce model data for each scenario; identify fracture shortest paths between multiple points using the produced model data; perform a history matching operation with the P10, P50, and P90 scenarios using well production data; select , a data set from the P10, P50, or P90 scenarios with a history matching degree meeting a specified criterion; characterize  a multiple-well model using the selected data set; and generate a simulation of the multiple-well model wherein the simulation includes applications wherein the discrete fracture networks data represents a subterranean region with one or more wells that present a lack of data.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864